Citation Nr: 1820174	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased disability evaluation for lumbosacral strain with early arthritis, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability evaluation for radiculopathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neurological disorder with headaches, seizures, and blackouts. 

4.   Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.

The Board acknowledges that the Veteran filed an appeal to the Board for the issues of entitlement to service connection for degenerative disc disease of the cervical spine, impotence, altered bowel function, radiculopathy of the right lower extremity, and an acquired psychiatric disorder in April 2017, and that this appeal was certified to the Board in May 2017.  However, a review of the record reflects that the Veteran requested a hearing before a VLJ, and that the RO is taking action to afford the Veteran an opportunity for a hearing on these issues.  Accordingly, the Board does not have jurisdiction over these issues at this time.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO denied service connection for a neurological disorder with headaches, seizures, and blackouts; January 2008 and February 2009 rating decision denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for a neurological disorder with headaches, seizures, and blackouts.

2.  The evidence received since the February 2009 rating decision as to the issue of entitlement to service connection for a neurological disorder with headaches, seizures, and blackouts is cumulative in nature and repetitive of facts that were previously considered.

3.  Throughout the entire rating period on appeal, lumbosacral strain with early arthritis is manifest by pain, with abnormal spinal contour.  Forward flexion is limited to no more than 30 degrees, without ankylosis.  

4.  Left lower extremity radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran has right lower extremity radiculopathy manifested by moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying the claim for service connection of a neurological disorder with headaches, seizures, and blackouts is final.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 20.1103 (2017).

2.  The February 2009 rating decision denying the application to reopen the claim for service connection of a neurological disorder with headaches, seizures, and blackouts is final.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim of service connection for a neurological disorder with headaches, seizures, and blackouts.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

4.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

5.  The criteria for a disability rating higher than 20 percent for Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a separate 20 percent disability rating for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's application to reopen the previously denied claim of entitlement to service connection for a neurological disorder with headaches, seizures, and blackouts, and the downstream claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the application to reopen the previously denied claim for service connection of a neurological disorder with headaches, seizures, and blackouts.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for a neurological disorder with headaches, seizures, and blackouts in an October 2002.  The Veteran appealed, but subsequently withdrew his substantive appeal and the October 2002 decision became final.  See 38 U.S.C. § 7105(c).

The October 2002 rating decision denied the Veteran's claim for service connection of a neurological disorder with headaches, seizures, and blackouts on the basis that there was no evidence indicating that his neurological disorder with headaches, seizures, and blackouts was incurred in or caused by service; there was no record of complaints, treatment, or diagnoses related to the Veteran's neurological disorder with headaches, seizures, and blackouts during active service, and no evidence that the Veteran's neurological disorder with headaches, seizures, and blackouts rating decision was related to the Veteran's service-connected lumbosacral strain with early arthritis.  The rating decision noted that service medical records did not show any treatment for a neurological disorder during active service.  The rating decision also noted that records from Eastern Idaho Neurological Associates showed that the Veteran's neurological disorder with headaches, seizures, and blackouts had onset in 1997.  During the course of the Veteran's subsequently withdrawn appeal, in October 2003, the Veteran submitted treatment records from Dr. M indicating that the Veteran's neurological disorder with headaches, seizures, and blackouts was likely the result of the Veteran's multiple traumatic injuries; according to the Veteran, the injuries included a chain saw injury to his left foot, a fall from a horse, an injury incurred when he was kicked by a horse in 1998, a fall from a truck in 1987, and several severe motor vehicle accidents.

The Veteran filed an application to reopen in 2007, which was denied in a January 2008 rating decision.  The Veteran's application to reopen was denied on the basis that the evidence was not new and material; although the medical evidence showed a current diagnosis of a neurological disorder with headaches, seizures, and blackouts, there was still no medical evidence that the Veteran's current neurological disorder with headaches, seizures, and blackouts was related to the Veteran's service, including his service-connected lumbosacral strain with early arthritis.  The rating decision detailed the extensive private and VA treatment records considered, and VA examination reports reviewed in conjunction with the Veteran's application to reopen.  

The Veteran submitted an application to reopen again in October 2008, which was denied in a February 2009 rating decision.  At that time, his application to reopen a claim for service connection of a neurological disorder with headaches, seizures, and blackouts was denied on the basis that the Veteran had provided no evidence indicating that the Veteran's neurological disorder with headaches, seizures, and blackouts had onset in service, or that his neurological disorder with headaches, seizures, and blackouts was in any way related to his service-connected lumbosacral strain with early arthritis.  

Since the February 2009 rating decision, the Veteran has raised an additional theory of entitlement.  The Veteran contends that his neurological disorder with headaches, seizures, and blackouts are related to the same incident that caused his service-connected lumbosacral strain with early arthritis; to this point, the Veteran alleges that he incurred a head injury due to a fall at that time.  However, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Consequently, although the Veteran has raised a new theory of entitlement, he is nonetheless required to submit new and material evidence to reopen the claim for service connection.

Evidence received since the February 2009 rating decision includes a transcript of the Veteran's testimony before the undersigned VLJ and a February 2013 VA examination report, as well as VA treatment records and private treatment records.  The February 2013 VA examination report found that there was no link between the Veteran's neurological disorder with headaches, seizures, and blackouts was not the result of, or aggravated by, the Veteran's service-connected lumbosacral strain with early arthritis, as there was no evidence of the sort of significant nerve impingement required to cause such neurological symptomatology.  

The evidence submitted subsequent to the February 2009 rating decision as to the issue of service connection for a neurological disorder with headaches, seizures, and blackouts is not new and material.  Neither the VA nor private treatment records demonstrate that the Veteran's neurological disorder with headaches, seizures, and blackouts is related to the Veteran's service, including his service-connected lumbosacral strain with early arthritis.  At the time of the prior decisions, there was no medical evidence indicating that the Veteran's neurological disorder with headaches, seizures, and blackouts were causally or etiologically related to his service; the medical evidence of record in October 2002, January 2008, and February 2009 indicated that the Veteran's neurological symptomatology had onset in 1997, and was likely related to multiple post-service falls and motor vehicle accidents.  This has not changed; the Veteran has not provided any new and material evidence demonstrating that his neurological disorder with headaches, seizures, and blackouts is due to a disease or injury during service, including a service-connected disability.  

Similarly, the Veteran's lay statements are only new in that the Veteran is attempting to advance a new theory of entitlement; such statements, however, are not material as there is no link between his service and his onset of a neurological condition.  As to the Veteran's wife statements, she asserted at the hearing that she has observed the Veteran's seizures throughout the time she has known him, since 1987, well after his separation from service.  Consequently, her lay statements are new, but also not material.

In sum, the evidence submitted as to the Veteran's claims of service connection for a neurological disorder with headaches, seizures, and blackouts is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen the claim.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
Lumbosacral Strain with Early Arthritis

The Veteran is assigned a 40 percent disability rating for his lumbosacral strain with early arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237 - 5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that Veteran's lumbosacral strain is no more than 40 percent disabling.  The Board acknowledges that, at the February 2013 VA examination, the Veteran had flexion to 30 degrees, extension to 20 degrees, and lateral rotation to 25 degrees bilaterally, and lateral flexion to 20 degrees bilaterally; pain on flexion began at 20 degrees.  Nonetheless, at the more recent, March 2016 VA examination, he had flexion to 55 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally; he had pain on motion, without additional functional loss on repetitive use.  The Veteran's February 2013 VA examination report shows tenderness, spasm, guarding, and abnormal spinal contour, but there was no evidence of tenderness or guarding at the March 2016 VA examination.  The VA treatment records and VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.   Thus, applying the facts to the criteria set forth above, the Veteran is entitled to no more than a 40 percent evaluation for lumbosacral strain with early arthritis.

The Board finds that the criteria for a disability rating of 50 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not demonstrate the presence of ankylosis.  The March 2016 VA examination report expressly stated that there was no evidence of ankylosis.  The February 2013 examination report did not note any findings of ankylosis, and stated that there was no evidence of deformity.  Here, we have considered the lay evidence of pain.  However, that evidence when accepted as correct does not establish that there is ankylosis as required for a higher rating.  As previously noted, the February 2013 VA examiner stated that flexion was to 30 degrees and the March 2016 VA examiner found that the Veteran had flexion to 55 degrees.  The Veteran does not require the use of assistive devices for locomotion.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Regardless, as noted earlier, the current evaluation contemplates flexion limited to 30 degrees or less.  He is at the maximum evaluation for limited motion.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 40 percent disability rating.  

The evidence also shows that the Veteran's lumbosacral strain with early arthritis has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's VA examination reports and treatment records do not demonstrate that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

Finally, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the case here. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Radiculopathy of the Lower Extremities

As an initial matter, with consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the neurological examinations at the VA examinations showed moderate decreased sensation in the left and right lower extremities due to his service-connected lumbosacral strain with early arthritis. As will be discussed below, the Veteran has been granted service connection for radiculopathy of the left lower extremity and assigned a separate 20 percent disability evaluation.  The notes that the Disability Benefits Questionnaire submitted by the Veteran in December 2017 reflects that the Veteran also experiences radiculopathy of right lower extremity, accordingly, the Board finds that a separate evaluation for right lower extremity radiculopathy is also warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran is currently assigned a 20 percent disability evaluation for left lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 30 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's left and right lower extremity radiculopathy are no more than moderate.  The evidence of record does not show that he experiences moderately severe incomplete paralysis of the left or right sciatic nerve.  At the February 2013 VA examination and in the December 2017 Disability Benefits Questionnaire, the Veteran's left lower extremity manifestations were described as moderate.  To that extent, the Board points out that the Veteran had a normal sensory examination, without paresthesias or numbness.  Likewise, his reflexes were decreased, but intact; muscle strength was full and there was no evidence of atrophy.  

Therefore, his symptomatology most closely approximates the criteria for the a 20 percent disability evaluation for moderate incomplete paralysis of the sciatic nerve.  In reaching this determination, the Board has considered the guidance provided by 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for left lower extremity radiculopathy for the entire appeal period, and the evidence supports the assignment of 20 percent rating for the right lower extremity.  38 C.F.R. §§ 4.3, 4.7. 

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2017).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  

For the relevant period, the Veteran was service connected for lumbosacral strain with early arthritis, rated as 40 percent disabling; radiculopathy of the right lower extremity rated as 20 percent disabling; and radiculopathy of the left lower extremity, rated as 20 percent disabling.  The Veteran acknowledges that the grant of a separate 20 percent disability evaluation for radiculopathy of the right lower extremity has not been implemented.  However, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of the TDIU claim given that the Board is granting the claim.

Nonetheless, the Board points out that the Veteran's radiculopathy of the right lower extremity has been described as moderate since August 14, 2012, which is the effective date of the grant of a 20 percent disability evaluation for radiculopathy of the left lower extremity.  As such, the Veteran meets the schedular criteria for TDIU for the rating period since August 14, 2012; prior to that date, TDIU must be considered under 38 C.F.R. § 4.16(b).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran provided a completed TDIU application in August 2012.  The application reflects that the Veteran has not worked since July 2012 and that he has a high school education and one year of college.  He did not have any additional education or training before or after he became too disabled to work.  

Based on the evidence of record, the Board finds that the Veteran's service-connected lumbosacral strain with early arthritis and radiculopathy of the right and left lower extremities render him unable to obtain or sustain substantially gainful employment.  Specifically, the Board notes that in the December 2017 Disability Benefits Questionnaire, the Veteran's treating provider stated that the Veteran's history and examination findings supported the contention that the Veteran's lumbosacral strain with early arthritis and radiculopathy of the right and left lower extremities render him unemployable.  Further, the examiner noted that the Veteran cannot work even in a sedentary job because he can't sit or stand for prolonged periods due to pain.  Additionally, the Board notes that his entire work history is in manual/physical labor so he doesn't have any transferable skills to a sedentary job.
Given the evidence, the Board finds that he is entitled to TDIU effective August 14, 2012.  

With regard to the period prior to August 14, 2012, the evidence does not support a finding of unemployability due solely to his lumbosacral strain with early arthritis.  His only service connected disability for this period was his lumbosacral strain with early arthritis, and it was only demonstrated as a moderate impairment to his occupational functioning.  Thus, for this period, the evidence does not warrant referral of his TDIU claim to the Director of Compensation Services for extraschedular consideration. 

Accordingly, entitlement to TDIU is granted effective August 14, 2012.






	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for service connection of a neurological disorder with headaches, seizures, and blackouts is denied.

Entitlement to a disability evaluation in excess of 40 percent for lumbosacral strain with early arthritis is denied.

Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a separate disability evaluation of 20 percent for radiculopathy of the right lower extremity is granted for the entirety of the appeal period, subject to the controlling regulation applicable to the payment of monetary benefits.

Entitlement to TDIU is granted for the period from August 14, 2012.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


